EXHIBIT The #1 Airborne Healthcare Company Air Methods Announces Year 2007 Financial Results And Provides First Quarter 2008 Update DENVER, CO., March 12, 2008 Air Methods Corporation (NasdaqGS: AIRM), the largest air medical transportation company in the world, reported revenue and net income for the year and fourth quarter ended December 31, 2007. For the year, revenue increased 24% to $396.3 million compared to $319.5 million in the prior year.Net income was $27.5 million or $2.20 per diluted share compared to $17.2 million or $1.40 per diluted share, a 57% increase.The current year results include a $1.1 million ($0.08 per diluted share) decrease in income tax expense resulting from approved changes in tax depreciation methods applied to prior years.The prior-year results included an increase in income tax expense of $0.5 million (0.04 per diluted share) resulting from a higher expected federal tax rate applied to deferred income tax liabilities. For the fourth quarter, revenue increased 58% to $122.6 million as compared with $77.5 million during the prior-year period.Net income increased to $4.8 million or $0.38 per diluted share compared to net income of $1.2 million or $0.10 per diluted share in the prior-year period.The current-year quarter results include a $1.1 million ($0.08 per diluted share) decrease in income tax expense as discussed above, offset in part by a $0.5 million after tax loss ($0.04 per diluted share) on disposition of assets.The prior-year fourth quarter included an increase in income tax expense of $0.8 million ($0.06 per diluted share) resulting from the higher expected federal tax rate applied to deferred income tax liabilities mentioned above. Approximately $30.3 million of the $45.1 million increase in revenue during the fourth quarter was attributed to hospital-based and community-based revenue generated from bases added in the acquisition of the parent company of CJ Systems Aviation Group, Inc. (CJ) effective October 1, 2007.Excluding revenue related to the CJ acquisition, revenue growth was 19% during the fourth quarter as compared with the prior-year quarter. During the fourth quarter of 2007, total patients transported within community-based operations were 10,737, as compared with 8,382 during the prior-year quarter.Patients transported for community bases in operation greater than one year and excluding CJ bases (Same-Base Transports) decreased by 543 patients or 7%, while weather cancellations for these same bases increased by 521 transports or 25%, compared with the prior-year period.Revenue per community-based transport increased from $5,958 in the fourth quarter of 2006 and $6,519 in the third quarter of 2007, to $6,597 in the current-year fourth quarter. The Company also provided an update on first quarter 2008 flight volume.Same-Base Transports within community-based operations through February were down 205 patient transports or 4% as compared with the prior-year period, while weather cancellations for these same bases increased 560 or 40% as compared with the prior-year period.Total community-based patient transports for the two- month period were 6,812, as compared with 5,190 in the prior-year period. Aaron Todd, CEO of Air Methods, commented, “We are extremely proud of our 2007 annual and fourth quarter results.To have achieved such significant growth in fourth quarter earnings despite the severe weather experienced during the month of December is strong evidence that the CJ acquisition is on track to achieve its first year objectives.The ongoing strength in reimbursement for community-based transports, combined with continued moderation of maintenance expenditures associated with our fleet rejuvenation initiatives, also offset the impact of weather during the quarter.” Mr. Todd added, “Despite the impact of weather on transports during the first two months of 2008, we remain very optimistic that we can achieve another year of healthy earnings growth.With the acquisition of CJ closing on October 1, 2007, we look forward to the expected benefit of a full year of combined operating results in 2008.With deliveries of over 45 new aircraft anticipated in 2008, fleet rejuvenation activity will accelerate and should favorably impact historical hourly maintenance costs in the future.These new aircraft also create expansion opportunities within both services divisions.” The
